Beck, J.,
dissenting. It appears from the evidence of a witness introduced by the State, that Daniel, who was indicted as a co-principal with the defendant, without provocation except words, shot at one Doc Bell with a pistol. Bell, being unarmed, left at once and went to his brother’s house, procured a gun, and returned, to the place at which his assailant, Daniel, had remained. As Bell was approaching with the deadly weapon in his hands, Daniel fired again. Under thesé facts the jury would have been authorized to find, that, after the first assault had been completed, Bell left the place, went a short distance from there, armed himself with a gun, and returned to where Daniel had remained, with intention to engage in deadly conflict with him; and further, that Daniel remained and awaited Bell’s return and fired upon Bell as he approached, and that Bell, availing himself of the preparation which he had made when he went to his brother’s house after the combat, answered the fire, and that this constituted mutual combat between the parties; and that the killing of either by the other under these circumstances would have been a felonious killing of the grade of voluntary manslaughter. If we are right in this, then it was a question for the jury to decide as to whether or not there had been sufficient cooling time between the time of mutual combat and the time of the fatal shooting, and consequently as to whether in firing the shot that resulted in the death of the decedent the principal in the first degree acted under the passion aroused by the mutual combat, or acted in malice or a spirit of revenge. In the one case he would have been guilty of murder; in the other, of voluntary manslaughter. But whether it was murder or voluntary manslaughter was a question for the jury to decide. And if they had found that the principal in the first degree was guilty of voluntary manslaughter, then it became a question for them to decide whether Miller, alleged to be the principal in the second degree, was als'o guilty of that offense. Thus the question as to whether the defendant was guilty of the offense of voluntary manslaughter was *724one for determination by the jury, and the court should have given them appropriate instructions relative to that grade of homicide; and failure to give such instructions was error which should be corrected by the grant of a new trial.